Title: The Vindication No. II: First Version, [May–August 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, May–August, 1792]
Among the measures in the course of the administration of the Government which have been most loudly inveighed against is the Funding System contained in the Act making provision for the Debts of the United States. Against this measure, numerous objections have been urged, and, as is usual in similar cases, not in perfect concordance with each other. These objections shall be stated and examined and it is confided that they will be shewn to be essentially destitute of foundation.
The first of them goes to the general principle of funding a debt, by which is to be understood the designating of certain definite funds and pledging them by a permanent law for paying the interest of the Debt until the principal shall be discharged.
This is represented as dangerous to Liberty by creating a monied interest too powerful for the other classes of the community and always devoted to the views of the Governing party and by multiplying taxes and tax gatherers the former depressing and humbling the people and fitting them for the yoke, the latter increasing the number of persons whose interest it is to promote the intentions good or bad of the existing Administration, promoting the accumulation of overgrown fortunes in destruction of republican equality as hurtful to the interests of the community, by inducing nations to enter too easily into War from the facility of carrying them on by establishing an undue preponderancy of the monied over the other classes of the community by substituting a spirit of speculation and gambling to the pursuits of useful industry encouraging idleness dissipation and luxury; and nourishing the pride insolence and power of a wealthy few.
